Citation Nr: 1229564	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-35 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to the service-connected residuals of a right wrist fracture with status post internal fixation.

3.  Entitlement to service connection for osteoporosis of the spine and femoral neck, to include as secondary to the service-connected residuals of a right wrist fracture with status post internal fixation.

4.  Entitlement to service connection for depressive disorder.

5.  Entitlement to an evaluation in excess of 40 percent for residuals of a right wrist fracture with status post internal fixation.

6.  Entitlement to an initial evaluation in excess of 10 percent for left wrist extensor tendinitis and mild osteopenia. 

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) from February 2006, February 2007 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Between when the agency of original jurisdiction last issued a Supplemental Statement of the Case (SSOC) in October 2010 and certified the appeal to the Board in September 2011, relevant VA treatment records were associated with the claims file.  An SSOC must be furnished to the appellant and his representative when additional pertinent evidence is received after an SOC is issued.  38 C.F.R. § 19.31 (2011).  Therefore, a remand is necessary for the AOJ to issue an SSOC addressing all evidence not addressed in a previous SSOC or SOC.  See 38 C.F.R. §§ 19.31, 19.37 (2011).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury, and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744  (2006).  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Veteran had a VA examination in November 2005.  The VA examiner's opinion is inadequate in regards to service connection on a secondary basis because the examiner did not address whether the Veteran's bilateral shoulder disability, if any, and osteoporosis of the spine and femoral neck were aggravated by the residuals of a right wrist fracture with status post internal fixation.  On remand, the VA examiner must address this.

Although the Veteran has been afforded several VA examinations, none of the examiners has specifically stated whether he has been unemployable due to service-connected disabilities, without consideration of his non-service connected disabilities.  The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: residuals of right wrist fracture with status post internal fixation, evaluated as 40 percent disabling; right nephrolithiasis, evaluated as 10 percent disabling; posttraumatic arthritis of the right wrist, evaluated as 10 percent disabling; and left wrist extensor tendinitis, evaluated as 10 percent disabling.  His combined service-connected disability evaluation is 60 percent.  On remand, the VA examiner should provide an opinion on the effect of the Veteran's service-connected disabilities on employment.

In addition to the above development, the Veteran must be sent notice under the Veterans Claims Assistance Act (VCAA) for his TDIU claim and his updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the Veteran's TDIU claim.  A copy of the notice letter should be included in the claims file.

2.  Obtain all treatment records for the Veteran dated from November 2010 to the present from the VA Caribbean Health Care System.  All attempts to obtain the records should be document in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination for his bilateral shoulder disability and osteoporosis of the spine and femoral neck.  The Veteran's claims folder and a copy of this Remand should be provided to the examiner for review prior to completion of the opinion.  The examiner should then offer an opinion as to:

Whether it is at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed bilateral shoulder disability and osteoporosis of the spine and femoral neck are related to service.  

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral shoulder disability and osteoporosis of the spine and femoral neck were caused or aggravated by his service-connected residuals of a right wrist fracture with status post internal fixation.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (residuals of right wrist fracture with status post internal fixation, right nephrolithiasis, posttraumatic arthritis of the right wrist, and left wrist extensor tendinitis), without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

A complete rationale must be provided for all opinions provided.

4.  Readjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


